09/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0416


                                      DA 21-0416
                                   _________________

JESS ROMO, et al.,

             Plaintiffs and Appellees,
      v.

USA BIOFUELS, LLC, Utah Limited Liability
Corporation; VITALITY NATURAL HEALTH
LLC; EUREKA 93 INC.; GREG RANGER;
DAVID RENDIMONTI; COREY SHIRLEY;                                   ORDER
OWEN KENNEY; ROBERT LEAKER, SEAN
POLI; STEPHEN ARCHAMBEAULT; KENT
HOGGAN; VITALITY CBD NATURAL
HEALTH PRODUCTS, INC.; SURETY LAND
DEVELOPMENT; LLC, Utah Limited Liability
Corporation; and JOHN DOES 11-15,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Katherine M. Bidegaray, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 28 2022